DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/21/2021 is acknowledged.

Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 states, “the metal” which lacks antecedent basis. It appears this should states, “the metal layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US PG. Pub. 2011/0051387) in view of Chen et al. (US PG. Pub. 2005/0121327).

Regarding claim 21 – Tachibana teaches an apparatus (figs. 1-3), comprising: a substrate (4 [paragraph 0068] Tachibana states, “interposer 4 is a multilayer printed wiring board”) with a surface that comprises a metal layer (11b [paragraph 0068] Tachibana states, “connecting terminals 11b”) to provide signal routing in the apparatus (claimed structural features shown in figure 1), wherein the metal layer (11b) is provided in response to a treatment of the surface ([paragraph 0085] Tachibana states, “In the plating method of the present invention, a pretreatment step (S1)”), to provide absorption of a transition metal catalyst into the surface, and subsequent electroless plating of the surface with a metal ([paragraph 0085] Tachibana states, “In the plating method of the present invention, a pretreatment step (S1), palladium catalyst providing step (S2), electroless nickel plating step (S3), electroless palladium plating step (S4) and electroless gold plating step (S5) can be performed in conventional manners”), wherein the transition metal catalyst is to enhance electroless plating of the surface with the metal (claimed structure shown in figures 1-3).
 	Tachibana does not explicitly teach wherein the metal layer is provided in response to a treatment of the surface with a gas containing a functional group.
 	Chen teaches a metal layer (fig. 1, “Electroless-plated Deposited Metal Film”) wherein the metal layer is provided in response to a treatment of the surface with a gas containing a functional group ([Abstract] Chen states, “The substrate formed of 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a metal layer as taught by Tachibana with the metal layer is provided in response to a treatment of the surface with a gas containing a functional group as taught by Chen because Chen states this treatment will provide, “improved wettability” [paragraph 0001].

Regarding claim 22 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the substrate (Tachibana; fig. 1, 4) comprises a dielectric material, wherein the material includes one of: epoxy resin ([paragraph 0129] Tachibana states, “resin material which comprise the core substrate…such as an epoxy resin composition”), surface finish film, molding compound, solder resist, or photo imageable dielectric.

Regarding claim 23 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the metal layer (Tachibana; fig. 1, 11b) includes copper ([paragraph 092] Tachibana states, “copper terminals”), wherein the treatment comprises a plasma treatment ([paragraph 0125] Tachibana states, “the plasma treatment is performed on the terminals”).

Regarding claim 24 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the functional group comprises a nitrogen gas or a gas that contains nitrogen 

Regarding claim 26 – Tachibana in view of Chen teach the apparatus of claim 21, further comprising a die (Tachibana; fig. 1, 5 [paragraph 0070] Tachibana states, “semiconductor device 5”; the semiconductor device includes a die) disposed on the substrate (4).
 	
Regarding claim 27 – Tachibana in view of Chen teach the apparatus of claim 26, wherein the apparatus (Tachibana; fig. 1) further includes one or more vias (see vias shown in figure 1 within substrate 4) arranged in the substrate (4), to provide the signal routing for signals (claimed structure shown in figure 1) generated by the die (5).

Regarding claim 28 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the apparatus (Tachibana; fig. 1) comprises a semiconductor package (5 [paragraph 0070] Tachibana states, “semiconductor device 5”).

Regarding claim 29 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the apparatus (Tachibana; fig. 1) comprise a printed circuit board (PCB) (2 [paragraph 0064] Tachibana states, “motherboard 2”).

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. in view of Chen et al. as applied to claim 21 above, and further in view of Crouse et al. (US PG. Pub. 2008/0175986)

Regarding claim 25 – Tachibana in view of Chen teach the apparatus of claim 21, wherein the transition metal catalyst comprises palladium ([Abstract] Tachibana states, “a palladium catalyst”), but fails to teach wherein the transition metal catalyst comprise an ionic or colloidal palladium.
 	Crouse teaches wherein the transition metal catalyst comprise an ionic or colloidal palladium ([paragraph 0006] Crouse states, “For electroless metallization processes, activation normally consists of contacting the non-conductive substrate boards with a palladium-tin colloidal activator solution or an ionic palladium activator solution”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having the palladium transition metal catalyst as taught by Tachibana in view of Chen with the transition metal catalyst comprise an ionic or colloidal palladium as taught by Crouse because Crouse states, “When non-conductive materials are immersed in these palladium activator baths, the active catalyst absorbs or adheres to the non-conductive substrate.” [paragraph 0006].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847